DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Amendment after Non-final office action filed on 8/4/2022 is acknowledged.
3.	Please do NOT enter the amendment filed on 6/3/2022.
4.	Claims 1-7 are pending in this application.
5.	Applicant elected without traverse Vitamin C (ascorbate) as species of anti-oxidant from claim 2; and humectant (polyethylene glycol) as species of additional ingredient from claims 3 and 5 in the reply filed on 8/9/2021.  Since Applicant failed to elect a specific skin care topical composition and a specific formulation comprising the skin care topical composition, the Examiner telephoned Applicant's representative, James Fleming, on 8/11/2021 for further species election and clarification.  Applicant's representative clarified on the phone that a skin care topical composition comprising: a) EGF, IGF-1, TGF-β3, and EPO-α; b) Vitamin C (ascorbate) as anti-oxidant; c) at least one oil and/or red rice extract; and d) hyaluronic acid, and humectant (polyethylene glycol) as additional ingredient as the elected species of skin care topical composition and the elected species of a formulation comprising the skin care topical composition.  
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 1-7 are drawn to a skin care topical composition comprising two or more active ingredients having the activity of maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual, wherein the skin care topical composition consists essentially of: a) a growth factor portion consisting of: epidermal growth factor (EGF), insulin-like growth factor-1 (IGF-1), transforming growth factor β3 (TGF-β3), and α-erythropoietin (EPO-α), wherein the EGF, IGF-1, TGF-β3, and EPO-α are each present in a concentration of between at least 1 ng/ml, and the growth factor portion is present between about 0.01 U/ml to about 35 U/ml; b) at least one anti-oxidant portion present between about 0.5-5 %w/w; c) at least one oil and/or red rice extract portion present between about 0.5-5 %w/w; and d) hyaluronic acid present between about 0.5-5 %w/w, and e) a liposome carrier; a formulation comprising such composition and a pharmaceutically or cosmetically acceptable carrier for topical administration; and a kit comprising such formulation for topical application for maintaining or increasing the heath of the skin of an individual and/or rejuvenate the skin of an individual.  A search was conducted on the elected species; and prior art was found.  Claims 1-7 are examined on the merits in this office action.  

Withdrawn Objections 
6.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 second paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


8.	Claims 1-7 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
9.	(Revised due to Applicant's amendment to the claim) Claim 1 recites “…wherein the EGF, IGF-1, TGF-β3, and EPO-α are each present in a concentration of between at least 1 ng/ml, and the growth factor portion is present between about 0.01 U/ml to about 35 U/ml…”.  First, it is unclear what is encompassed within the recited "between at least 1 ng/ml".  The other end of the range is missing.  Second, with regards to the activity units, the instant specification discloses that “In an additional embodiment, an active ingredient, including a protein, which includes, but is not limited to a growth factor, contained in a skin care composition that has enzymatic or other measurable activity…” on page 20, paragraph [072] of instant specification.  However, it is unclear what is encompassed in the measurable activity.  For example, Carpenter (J. Cell Sci., 1985, Suppl. 3, pages 1-9, cited and enclosed in the previous office action) teaches epidermal growth factor (EGF) has the activities of stimulating cell proliferation and inhibiting gastric acid secretion (see page 1, Summary).  Does the activity unit of EGF mean its activity of stimulating cell proliferation, or does it mean EGF's activity of inhibiting gastric acid secretion?  Taken all these together, the metes and bounds of instant claim 1 is vague and indefinite.  Because claims 2-7 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Applicant's Arguments
10.	Applicant argues that "Applicant has amended claim 1 to properly recite "the EGF, IGF-1, TGF-133, and EPO-a are each present in a concentration of between at least 1 nq/ml." Accordingly, this rejection should be withdrawn.”
11.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, in the instant case, Applicant fails to address all the issues in the recitation “…wherein the EGF, IGF-1, TGF-β3, and EPO-α are each present in a concentration of between at least 1 ng/ml, and the growth factor portion is present between about 0.01 U/ml to about 35 U/ml…”.  Therefore, the rejection is deem proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	(Revised due to Applicant's amendment to the claim) Claims 1-7 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung (US 2007/0224150 A1, cited and enclosed in the previous office action) in view of Petrikovsky et al (US 2011/0002883 A1, cited and enclosed in the previous office action), Bahlmann et al (US 2007/0161552 A1, cited and enclosed in the previous office action), the Cosmetic Ingredient Review Expert Panel (International Journal of Toxicology, 2006, 25, pages 121-138, cited and enclosed in the previous office action) and Maherani et al (Current Nanoscience, 2011, 7, pages 436-452, cited and enclosed in the previous office action).
The instant claims 1-7 are drawn to a skin care topical composition comprising two or more active ingredients having the activity of maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual, wherein the skin care topical composition consists essentially of: a) a growth factor portion consisting of: epidermal growth factor (EGF), insulin-like growth factor-1 (IGF-1), transforming growth factor β3 (TGF-β3), and α-erythropoietin (EPO-α), wherein the EGF, IGF-1, TGF-β3, and EPO-α are each present in a concentration of between at least 1 ng/ml, and the growth factor portion is present between about 0.01 U/ml to about 35 U/ml; b) at least one anti-oxidant portion present between about 0.5-5 %w/w; c) at least one oil and/or red rice extract portion present between about 0.5-5 %w/w; and d) hyaluronic acid present between about 0.5-5 %w/w, and e) a liposome carrier; a formulation comprising such composition and a pharmaceutically or cosmetically acceptable carrier for topical administration; and a kit comprising such formulation for topical application for maintaining or increasing the heath of the skin of an individual and/or rejuvenate the skin of an individual.
Chung teaches a skin care topical composition for slowing the progress of skin aging, wherein the skin care topical composition comprises the growth factors EGF, IGF-1 and TGF-β3 in an amount effective to slow skin aging; and a formulation for topical application comprising such skin care topical composition and a pharmaceutically or cosmetically acceptable carrier for topical administration, for example, page 1, paragraphs [0008], [0009], [0014] and [0015]; page 2, paragraphs [0024], [0025], [0033], [0035] and [0036]; page 3, paragraph [0040]; page 4, paragraphs [0055] and [0057]; page 5, paragraphs [0070] and [0072]; page 6, paragraphs [0075] and [0080-[0082]; page 8, Example 3; page 9, Table 1; and claims 11 and 12.  It meets the limitations of a skin care topical composition and the growth factors EGF, IGF-1 and TGF-β3 recited in instant claim 1; and the limitation of a pharmaceutically or cosmetically acceptable carrier for topical administration recited in instant claim 4.  Chung further teaches the skin care topical composition can further comprise humectants such as glycerin, mineral oils, and antioxidants such as ascorbic acid (synonym of vitamin C), for example, page 6, paragraph [0080].  It reads on Vitamin C (ascorbate) as the elected species of anti-oxidant.  It meets the limitation of oil recited in instant claim 1; and the limitations of instant claims 2, 3 and 5.  Chung also teaches the skin composition can be prepared as multi-lamellar vesicles, liposomes and others, for example, page 6, paragraph [0081].  It meets the limitation of liposome recited in instant claim 1. 
The difference between the reference and instant claims 1-7 is that the reference does not explicitly teach polyethylene glycol (humectant) as the elected species of additional ingredient; the elected species of skin care topical composition and formulation comprising such skin care topical composition; EPO-α and hyaluronic acid as active ingredients in the skin care topical composition; the concentrations of part a) to part d) recited in instant claim 1; and the limitations of instant claims 6 and 7. 
However, Petrikovsky et al teach a skin care topical composition for the rejuvenation and anti-aging of human skin, wherein the skin care topical composition comprises Wharton's Jelly, IGF-1, TGF-β3 and hyaluronic acid, for example, page 1, paragraph [0012]; page 2, paragraphs [0029], [0032], [0047], [0056], [0057] and [0064]; and claims 2 and 4.  Petrikovsky et al further teach the skin care topical composition can further comprise essential oils such as sunflower seed oil at a concentration of 3% or castor oil at a concentration of 1%, anti-oxidants, and Oryza Sativa (Rice) Extract (synonym of red rice extract) at a concentration of 1%, for example, page 2, paragraphs [0065] and [0066]; and page 3, paragraph [0068].  Therefore, in view of the combined teachings of Chung and Petrikovsky et al, it would have been obvious to one of ordinary skilled in the art to develop a skin care topical composition for the rejuvenation and anti-aging of human skin consisting essentially of an effective amount of the growth factors EGF, IGF-1 and TGF-β3, antioxidants such as ascorbic acid (synonym of vitamin C), oil at a concentration of 1% or 3% and/or red rice extract at a concentration of 1%, hyaluronic acid, humectant and a liposome carrier; and a formulation for topical application comprising such skin care topical composition and a pharmaceutically or cosmetically acceptable carrier for topical administration. 
Furthermore, Bahlmann et al teach the use of erythropoietin (EPO), especially in low doses, for application, preferably topical, in cosmetic treatment, and therefore in the sense of "beauty care" for the human or animal body, especially for prevention or reduction of creases and wrinkles, for strengthening of the connective tissue, for protection and tightening of the skin, especially facial skin, against harmful environmental factors, and as makeup foundation; and the topical use of erythropoietin counteracts the formation and further development of age spots, refines the skin texture, supports the skin rejuvenation process, for example, page 1, paragraph [0002]; page 3, paragraphs [0024] and [0025]; page 5, paragraph [0035]; page 13, paragraph [0103]; and claims 1 and 3.  Bahlmann et al further teach the dose of EPO is 1 to 90 IU/kg of body weight per week, preferably 1 to 45 IU/kg of body weight per week, for example, claim 2.  Bahlmann et al also teach EPO-α as one of the four preferable EPOs, for example, page 5, paragraph [0042].  Therefore, in view of the combined teachings of Chung, Petrikovsky et al and Bahlmann et al, it would have been obvious to one of ordinary skilled in the art to develop a skin care topical composition for the rejuvenation and anti-aging of human skin consisting essentially of an effective amount of the growth factors EGF, IGF-1, TGF-β3 and EPO-α, antioxidants such as ascorbic acid (synonym of vitamin C), oil at a concentration of 1% or 3% and/or red rice extract at a concentration of 1%, hyaluronic acid, humectant and a liposome carrier; and a formulation for topical application comprising such skin care topical composition and a pharmaceutically or cosmetically acceptable carrier for topical administration. 
In addition, the Cosmetic Ingredient Review Expert Panel teaches that PEG-4 is a humectant in cosmetic products; and it is safe as cosmetic ingredient, for example, Abstract; page 135, right column, Section "PEG-4"; and page 136, Section "CONCLUSION".
And, Maherani et al teach liposome-based carrier system for bioactives, including multilamellar vesicle (MLV) and multivesicular vesicle (MVV), used in cosmetics, for example, page 436, Introduction; and page 438, Section “Applications of Liposomes in Cosmetics”.  Maherani et al further teach bioactives can interact with liposomes in several different styles depending on their special properties such as solubility and polarity; they can be entrapped in the lipid bilayer phase, intercalated in the polar head groups, adsorbed on the membrane surface, anchored by a hydrophobic tail or encapsulated in the inner aqueous compartment, for example, page 439, Figure 1; and page 443, Section “Encapsulation Efficiency/Entrapment Efficiency”.  Therefore, in view of the combined teachings of Chung, Petrikovsky et al, Bahlmann et al, the Cosmetic Ingredient Review Expert Panel and Maherani et al, it would have been obvious to one of ordinary skilled in the art to develop a skin care topical composition for the rejuvenation and anti-aging of human skin consisting essentially of an effective amount of the growth factors EGF, IGF-1, TGF-β3 and EPO-α, antioxidants such as ascorbic acid (synonym of vitamin C), oil at a concentration of 1% or 3% and/or red rice extract at a concentration of 1%, hyaluronic acid, humectant such as PEG-4 and a liposome carrier; and a formulation for topical application comprising such skin care topical composition and a pharmaceutically or cosmetically acceptable carrier for topical administration.  And the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...." (see MPEP § 2144.06).  The skin care topical composition and formulation comprising such skin care topical composition developed from the combined teachings of Chung, Petrikovsky et al, Bahlmann et al, the Cosmetic Ingredient Review Expert Panel and Maherani et al read on a skin care topical composition comprising: a) EGF, IGF-1, TGF-β3, and EPO-α; b) Vitamin C (ascorbate) as anti-oxidant; c) at least one oil and/or red rice extract; and d) hyaluronic acid, and humectant (polyethylene glycol) as additional ingredient as the elected species of skin care topical composition and the elected species of a formulation comprising the skin care topical composition.
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of each active ingredient in the skin care topical composition, including the dosage concentrations recited in instant claim 1, since it is the normal desire of scientists or artisans to improve upon what is already generally known.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
With regards to the intended use limitation “for maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual” recited in instant claims 6 and 7, in the instant case, the intended use limitation does not patentably distinguish the instant claimed formulation from the prior art composition (the skin care topical composition/formulation developed from the combined teachings of Chung, Petrikovsky et al, Bahlmann et al, the Cosmetic Ingredient Review Expert Panel and Maherani et al with routine optimization), since such intended use does not create a structural difference between the claimed formulation and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition is not capable of preforming the intended use recited in instant claims 6 and 7.  
Furthermore, with regards to the kit recited in instant claims 6 and 7, in the instant case, the only component in the claimed kit is the formulation recited in instant claim 4.  And the instant specification fails to define the instant claimed kit requires any additional component.  Therefore, the skin care topical composition/formulation developed from the combined teachings of Chung, Petrikovsky et al, Bahlmann et al, the Cosmetic Ingredient Review Expert Panel and Maherani et al with routine optimization meets the limitations of instant claims 6 and 7.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Chung, Petrikovsky et al, Bahlmann et al, the Cosmetic Ingredient Review Expert Panel and Maherani et al with routine optimization to develop a skin care topical composition comprising two or more active ingredients having the activity of maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual, wherein the skin care topical composition consists essentially of: a) a growth factor portion consisting of: epidermal growth factor (EGF), insulin-like growth factor-1 (IGF-1), transforming growth factor β3 (TGF-β3), and α-erythropoietin (EPO-α), wherein the EGF, IGF-1, TGF-β3, and EPO-α are each present in a concentration of between at least 1 ng/ml, and the growth factor portion is present between about 0.01 U/ml to about 35 U/ml; b) vitamin C (ascorbate) as an anti-oxidant present between about 0.5-5 %w/w; c) at least one oil and/or red rice extract portion present between about 0.5-5 %w/w; d) hyaluronic acid present between about 0.5-5 %w/w; and e) a liposome carrier, wherein the composition further comprises PEG-4 as a humectant; a formulation comprising such skin care topical composition and a pharmaceutically or cosmetically acceptable carrier for topical administration; and a kit comprising such formulation for topical application for maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual.  
In addition, with regards to the term “consists essentially of” recited in instant claim 1, the instant specification discloses that “"Consisting essentially of' when used to define compositions and methods, excludes other elements that alters the basic nature of the composition and/or method, but does not exclude other unlisted elements. Thus, a composition consisting essentially of the elements as defined herein would not exclude trace amounts of elements, such as contaminants from any isolation and purification methods or pharmaceutically acceptable carriers, such as phosphate buffered saline, preservatives, and the like, but would exclude additional unspecified amino acids.” (see page 7, paragraph [0021] of instant specification).  Since humectant (polyethylene glycol) is species of the additional active ingredient recited in instant claim 3, and it is the additional ingredient in the elected species of skin care topical composition, it is NOT other elements that alter the basic nature of the composition.  Therefore, a skin care topical composition comprising two or more active ingredients having the activity of maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual, wherein the skin care topical composition consists essentially of: a) a growth factor portion consisting of: epidermal growth factor (EGF), insulin-like growth factor-1 (IGF-1), transforming growth factor β3 (TGF-β3), and α-erythropoietin (EPO-α), wherein the EGF, IGF-1, TGF-β3, and EPO-α are each present in a concentration of between at least 1 ng/ml, and the growth factor portion is present between about 0.01 U/ml to about 35 U/ml; b) vitamin C (ascorbate) as an anti-oxidant present between about 0.5-5 %w/w; c) at least one oil and/or red rice extract portion present between about 0.5-5 %w/w; d) hyaluronic acid present between about 0.5-5 %w/w; and e) a liposome carrier, wherein the composition further comprises PEG-4 as a humectant is the skin care topical composition recited in instant claim 1.   
One of ordinary skilled in the art would have been motivated to combine the teachings of Chung, Petrikovsky et al, Bahlmann et al, the Cosmetic Ingredient Review Expert Panel and Maherani et al with routine optimization to develop a skin care topical composition comprising two or more active ingredients having the activity of maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual, wherein the skin care topical composition consists essentially of: a) a growth factor portion consisting of: epidermal growth factor (EGF), insulin-like growth factor-1 (IGF-1), transforming growth factor β3 (TGF-β3), and α-erythropoietin (EPO-α), wherein the EGF, IGF-1, TGF-β3, and EPO-α are each present in a concentration of between at least 1 ng/ml, and the growth factor portion is present between about 0.01 U/ml to about 35 U/ml; b) vitamin C (ascorbate) as an anti-oxidant present between about 0.5-5 %w/w; c) at least one oil and/or red rice extract portion present between about 0.5-5 %w/w; d) hyaluronic acid present between about 0.5-5 %w/w; and e) a liposome carrier, wherein the composition further comprises PEG-4 as a humectant; a formulation comprising such skin care topical composition and a pharmaceutically or cosmetically acceptable carrier for topical administration; and a kit comprising such formulation for topical application for maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual, because Chung, Petrikovsky et al and Bahlmann et al all teach skin care topical composition comprising growth factors and a formulation comprising such composition for maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual.  Furthermore, Petrikovsky et al teach a skin care topical composition for the rejuvenation and anti-aging of human skin comprising Wharton's Jelly, IGF-1, TGF-β3 and hyaluronic acid.  Petrikovsky et al further teach the skin care topical composition can further comprise essential oils such as sunflower seed oil at a concentration of 3% or castor oil at a concentration of 1%, anti-oxidants, and Oryza Sativa (Rice) Extract (synonym of red rice extract) at a concentration of 1%.  Bahlmann et al teach the use of erythropoietin (EPO), especially in low doses, for application, preferably topical, in cosmetic treatment, and therefore in the sense of "beauty care" for the human or animal body, especially for prevention or reduction of creases and wrinkles, for strengthening of the connective tissue, for protection and tightening of the skin, especially facial skin, against harmful environmental factors, and as makeup foundation; and the topical use of erythropoietin counteracts the formation and further development of age spots, refines the skin texture, supports the skin rejuvenation process.  Bahlmann et al further teach EPO-α as one of the four preferable EPOs.  The Cosmetic Ingredient Review Expert Panel teaches that PEG-4 is a humectant in cosmetic products; and it is safe as cosmetic ingredient.  Maherani et al teach liposome-based carrier system for bioactives, including multilamellar vesicle (MLV) and multivesicular vesicle (MVV), used in cosmetics.  Maherani et al further teach bioactives can interact with liposomes in several different styles depending on their special properties such as solubility and polarity; they can be entrapped in the lipid bilayer phase, intercalated in the polar head groups, adsorbed on the membrane surface, anchored by a hydrophobic tail or encapsulated in the inner aqueous compartment.  And, the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...” (see MPEP § 2144.06).  Furthermore, the skin care topical composition and formulation comprising such skin care topical composition recited in instant claims is combining prior art elements according to known methods to yield predictable results (see MPEP § 2143 IA).  In addition, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of each active ingredient in the skin care topical composition, including the dosage concentrations recited in instant claim 1.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Chung, Petrikovsky et al, Bahlmann et al, the Cosmetic Ingredient Review Expert Panel and Maherani et al with routine optimization to develop a skin care topical composition comprising two or more active ingredients having the activity of maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual, wherein the skin care topical composition consists essentially of: a) a growth factor portion consisting of: epidermal growth factor (EGF), insulin-like growth factor-1 (IGF-1), transforming growth factor β3 (TGF-β3), and α-erythropoietin (EPO-α), wherein the EGF, IGF-1, TGF-β3, and EPO-α are each present in a concentration of between at least 1 ng/ml, and the growth factor portion is present between about 0.01 U/ml to about 35 U/ml; b) vitamin C (ascorbate) as an anti-oxidant present between about 0.5-5 %w/w; c) at least one oil and/or red rice extract portion present between about 0.5-5 %w/w; d) hyaluronic acid present between about 0.5-5 %w/w; and e) a liposome carrier, wherein the composition further comprises PEG-4 as a humectant; a formulation comprising such skin care topical composition and a pharmaceutically or cosmetically acceptable carrier for topical administration; and a kit comprising such formulation for topical application for maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual.   

Response to Applicant's Arguments
15.	Applicant first discusses the transitional phrase "consists essentially of" recited in instant claim 1, and argues that "As amended, the independent claims now require six active ingredients in combination with a liposome carrier. The only additional optional ingredients in the composition are inactive ingredients that would not materially affect the basic and novel characteristics of the claimed invention. For example, claim 16 lists inactive excipients that can be included in the composition (see, e.g., paragraphs 85 and 87 of the specification). The specification also discloses that the composition can be in the form of, e.g., a cream or gel (paragraph 83), a liquid suspension (paragraph 84), or an emulsion (paragraph 86).”; “The Examiner acknowledges that "[T]he difference between the [Chung] reference and the instant claims 1, 5, 12-16 and 20-32 is that the reference does not explicitly teach TGFβ3 as the elected species of growth factor; [or] adding EPO-α in the composition ...." Office Action, page 9. That is, the primary reference fails to teach two of the four growth factors in the claimed composition.”; “The present invention is a selection invention of the combination of four specific growth factors. Given the cursory mention of EPO-α in Chung and clear lack of appreciation of its utility for a skin care composition, it is not surprising that Chung fails to teach any specific use of EPO-α or TGFβ3 in a skin treatment formulation."; "Accordingly, Chung fails to teach or suggest a skin care composition containing the specific combination of active ingredients--EPO-α, TGFβ3, IGF-1 and EGF. Moreover, one of skill in the art would NOT be motivated to modify Chung because Chung essentially teaches away from the use of EPO-α by failing to appreciate or recognize its usefulness relative to other growth factors.”; “After providing a list of ten separate references which allegedly make up for the deficiencies of Chung et al., the Office Action concludes that "[o]ne of ordinary skilled in the art would have been motivated to combine the teachings of Chung, Petrikovsky et ai, Bahlmann et ai, the Cosmetic Ingredient Review Expert Panel and Maherani et al with routine optimization to develop a skin care topical composition comprising two or more active ingredients having the activity of maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual, wherein the skin care topical composition comprises...."; “Chung fails to explicitly teach two of the four primary active ingredients in the instant claimed composition. In fact, as discussed above, Chung arguably teaches away from one of the four components - TGFβ3. The Examiner appears to be taking the teachings of the instant application in hindsight and reading these teachings into the prior art, here with numerous additional references, in order to bolster the obviousness rejection over Chung.”; and “Obviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation in a claim under examination. KSR Int'l Co., 550 U.S. 398 at 418. Rather, obviousness requires the additional showing that a person of ordinary skill at the time of the invention would have selected and combined those prior art elements in the normal course of research and development to yield the claimed invention. Id. at 421.  Not one of the references either alone or in combination suggest the particular, specific combination of active ingredients in independent claims 1 and 25.” 
16.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Please note: It is noticed that many statements in Applicant's arguments do not appear to be related to instant rejection.  First, various claims discussed in Applicant's arguments, such as claim 25 and so on, are not present in the claim filed on either 8/21/2019 or 8/4/2022.  Second, the skin care topical composition recited in instant claim 1 requires at least seven active ingredients in combination with a liposome carrier.  Third, the instant rejection is based on the combined teachings of Chung, Petrikovsky et al, Bahlmann et al, the Cosmetic Ingredient Review Expert Panel and Maherani et al with routine optimization.  There isn't a list of ten separate references cited in instant rejection.  And, as stated in Section 14 above, Chung teaches three of the four growth factors in the claimed composition can be used in a composition for slowing the progress of skin aging.     
With regards the term “consists essentially of” recited in instant claim 1, as stated in Section 14 above, the instant specification discloses that “"Consisting essentially of' when used to define compositions and methods, excludes other elements that alters the basic nature of the composition and/or method, but does not exclude other unlisted elements. Thus, a composition consisting essentially of the elements as defined herein would not exclude trace amounts of elements, such as contaminants from any isolation and purification methods or pharmaceutically acceptable carriers, such as phosphate buffered saline, preservatives, and the like, but would exclude additional unspecified amino acids.” (see page 7, paragraph [0021] of instant specification).  Since humectant (polyethylene glycol) is species of the additional active ingredient recited in instant claim 3, and it is the additional ingredient in the elected species of skin care topical composition, it is NOT other elements that alter the basic nature of the composition.  Therefore, a skin care topical composition comprising two or more active ingredients having the activity of maintaining or increasing the health of the skin of an individual and/or rejuvenating the skin of an individual, wherein the skin care topical composition consists essentially of: a) a growth factor portion consisting of: epidermal growth factor (EGF), insulin-like growth factor-1 (IGF-1), transforming growth factor β3 (TGF-β3), and α-erythropoietin (EPO-α), wherein the EGF, IGF-1, TGF-β3, and EPO-α are each present in a concentration of between at least 1 ng/ml, and the growth factor portion is present between about 0.01 U/ml to about 35 U/ml; b) vitamin C (ascorbate) as an anti-oxidant present between about 0.5-5 %w/w; c) at least one oil and/or red rice extract portion present between about 0.5-5 %w/w; d) hyaluronic acid present between about 0.5-5 %w/w; and e) a liposome carrier, wherein the composition further comprises PEG-4 as a humectant is the skin care topical composition recited in instant claim 1.  
Furthermore, the Examiner would like to point out that instant claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) (obviousness type).  The rejection is based on the combined teachings of Chung, Petrikovsky et al, Bahlmann et al, the Cosmetic Ingredient Review Expert Panel and Maherani et al with routine optimization; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims 1-7.  
In response to Applicant’s arguments that Chung teaches away from the use of either EPO-α or TGF-β3, the Examiner agrees that Chung does not explicitly teach and/or provide a specific example of a composition comprising EGF, IGF-1 and either EPO-α or TGF-β3 or both of them.  However, in the instant case, first, the Examiner would like to point out that Chung explicitly teaches TGF-β3 can be used in a skin care composition (see for example, Abstract).  Second, there is nowhere in Chung that teaches and/or suggests EPO-α should not be used in a skin care composition, and/or EPO-α exhibits any type of detrimental effect on skin.  The fact that Chung fails to teach all four growth factors in the claimed composition only means that Chung does not anticipate instant claimed composition.  Taken all these together, Chung does not teach away from the use of either EPO-α or TGF-β3 in a skin care composition.
In response to Applicant’s arguments about the number of references cited in the rejection, first, as stated above, the instant rejection is based on the combined teachings of Chung, Petrikovsky et al, Bahlmann et al, the Cosmetic Ingredient Review Expert Panel and Maherani et al with routine optimization.  There isn't a list of ten separate references cited in instant rejection.  Second, the MPEP states: “Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.).” (see MPEP § 2145).  
In response to Applicant’s arguments about improper hindsight, in the instant case, Applicant fails to point to any facet of instant rejection that is not found in the cited prior art references with routine optimization.  It is unclear to the Examiner which part of instant rejection is not based on the combined teachings of the cited references with routine optimization.  Merely pointing out the differences between each of the cited references and instant claimed invention is not proof of hindsight reasoning.  Furthermore, the MPEP states: ““[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).).” (see MPEP § 2145).  
With regards to whether the Examiner has made a proper prima facie case of obviousness, as stated in Section 14 above, the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose..." (see MPEP § 2144.06). 
Taken all these together, the rejection is deemed proper and is hereby maintained.

New Objections
17.	Claim 1 is objected to for the following minor informality: Claim 1 recites "…c) at least one oil and/or red rice extract portion present between about 0.5-5 %w/w; and d) hyaluronic acid present between about 0.5-5 %w/w, and e) a liposome carrier".  Applicant is suggested to amend this recitation as "…c) at least one oil and/or red rice extract portion present between about 0.5-5 %w/w; d) hyaluronic acid present between about 0.5-5 %w/w; and e) a liposome carrier".

Examiner's Notes
18.	Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim (see MPEP § 608.01(m)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LI N KOMATSU/Primary Examiner, Art Unit 1658